Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.184 Page 1 of 21



   1
           HIRALDO P.A.
   2       Manuel S. Hiraldo, Esq.
           (pro hac vice)
   3       401 E. Las Olas Boulevard
           Suite 1400
   4       Ft. Lauderdale, Florida 33301
           mhiraldo@hiraldolaw.com
   5       (t) 954.400.4713
   6
           NICHOLAS & TOMASEVIC, LLP
   7       Craig M. Nicholas (SBN 178444)
   8       Alex M. Tomasevic (SBN 245598)
           225 Broadway, 19th Floor
   9
           San Diego, California 92101
  10       Telephone: (619) 325-0492
           Facsimile: (619) 325-0496
  11
           Email: cnicholas@nicholaslaw.org
  12       Email: atomasevic@nicholaslaw.org
  13
                             UNITED STATES DISTRICT COURT
  14                       SOUTHERN DISTRICT OF CALIFORNIA
  15
           NAZRIN MASSARO, on behalf of           CASE NO.: 3:20-cv-00510-AJB-MSB
  16       herself and all others similarly
           situated,                              CLASS ACTION
  17
                           Plaintiff,             FIRST AMENDED COMPLAINT
  18                                              FOR COMPENSATORY,
           vs.                                    STATUTORY AND OTHER
  19                                              DAMAGES, AND INJUNCTIVE
                                                  RELIEF1
  20       BEYOND MEAT, INC., and
  21
           PEOPLE FOR THE ETHICAL
           TREATMENT OF ANIMALS,
  22
           INC.,

  23                       Defendants.
  24

  25

  26

  27   1
      Pursuant to Fed. R. Civ. P. 15(a)(1), Plaintiff hereby amends her Complaint as a
  28 matter of course thereby mooting Defendant PETA’s Motion to Dismiss, [ECF No.
     23].
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.185 Page 2 of 21



   1          Plaintiff Nazrin Massaro brings this action on behalf of herself and all others
   2   similarly situated against Defendants Beyond Meat, Inc., (“Beyond Meat”), and
   3   People for the Ethical Treatment of Animals, Inc., (“PETA”). Plaintiff alleges, on
   4   information and belief, except for information based on personal knowledge, as
   5   follows:
   6                                    INTRODUCTION
   7          1.    This is a putative class action under the Telephone Consumer Protection
   8   Act, 47 U.S.C. § 227 et seq., (“TCPA”), arising from Defendants’ violations of the
   9   TCPA
  10          2.    Defendant Beyond Meat is a publicly traded company that develops and
  11   sells alternative animal food products made from protein isolate, rice and bean
  12   proteins, and various plant extracts.
  13          3.    Defendant PETA is a non-profit animal rights organization.
  14          4.    To promote Defendant Beyond Meat’s products, Defendants engage in
  15   unsolicited text message advertising with no regard for consumers’ privacy rights.
  16          5.    Upon information and belief, Defendants caused thousands of text
  17   messages to be placed to the cellular telephones of Plaintiff and Class Members,
  18   causing them injuries.
  19          6.    Through this action, Plaintiff seeks injunctive relief to halt Defendants’
  20   unlawful conduct. Plaintiff also seeks statutory damages on behalf of himself and the
  21   Class Members, as defined below, and any other available legal or equitable remedies
  22   resulting from the illegal actions of Defendants.
  23                                           PARTIES
  24          7.    Plaintiff is, and at all times relevant hereto was, an individual and a
  25   “person” as defined by 47 U.S.C. § 153(39), a citizen and resident of San Diego
  26   County, California, and the subscriber and/or sole user of the cellular telephone
  27   number (858) ***-9991 (the “9991 Number”).
  28

                                                  2
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.186 Page 3 of 21



   1         8.     Defendant Beyond Meat is a corporation organized and existing under
   2   the laws of the State of Delaware with its principal place of business at 119 Standard
   3   Street, El Segundo, CA 90245.
   4         9.     Defendant PETA is a non-profit corporation organized and existing
   5   under the laws of the State of Virginia with its principal place of business at 501 Front
   6   Street, Norfolk, VA 23510.
   7                             JURISDICTION AND VENUE
   8         10.    This Court has original jurisdiction over this case pursuant to 28 U.S.C.
   9   § 1331 because it arises under the laws of the United States.
  10         11.    This Court has subject matter jurisdiction over this action pursuant to 47
  11   U.S.C. § 227(b)(3).
  12         12.    Defendant Beyond Meat is subject to general personal jurisdiction in
  13   California because Defendant’s principal place of business is in California.
  14         13.    Defendants are subject to specific personal jurisdiction in California
  15   because this suit arises out of and relates to Defendants significant contacts with this
  16   State. Defendants initiated and directed, or caused to be initiated and directed,
  17   telemarketing and/or advertisement text messages into California in violation of the
  18   TCPA.
  19         14.    Specifically, Defendants initiated and directed, or caused to be initiated
  20   and directed, the transmission of unsolicited advertisement or telemarketing text
  21   messages to the 9991 Number to sell products in California. The 9991 Number has
  22   an area code that specifically coincides with locations in California, and Plaintiff
  23   received such messages on the 9991 Number while residing in and physically present
  24   in California.
  25         15.    Plaintiff’s claims for violation of the TCPA against Defendants, and the
  26   resulting injuries caused to Plaintiff by Defendants’ advertisement and telemarketing
  27   messages, which includes the invasion of Plaintiff’s privacy, arose in substantial part
  28   from Defendants’ direction of those messages into California.
                                                   3
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.187 Page 4 of 21



   1         16.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)
   2   because a substantial part of Defendants’ actions and omissions which gave rise to
   3   the claims asserted in this action occurred, in part, in this District.
   4                                         THE TCPA
   5         17.    The TCPA prohibits: (1) any person from calling a cellular telephone
   6   number; (2) using an automatic telephone dialing system or an artificial or
   7   prerecorded voice; (3) without the recipient’s prior express consent. 47 U.S.C. §
   8   227(b)(1)(A).
   9         18.    The TCPA further prohibits: (1) any person from initiating a call to any
  10   residential telephone line; (2) using an artificial or prerecorded voice; (3) without the
  11   recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(B).
  12         19.    The TCPA defines an “automatic telephone dialing system” (“ATDS”)
  13   as “equipment that has the capacity - (A) to store or produce telephone numbers to
  14   be called, using a random or sequential number generator; and (B) to dial such
  15   numbers.” 47 U.S.C. § 227(a)(1).
  16         20.    The TCPA exists to prevent communications like the ones described
  17   within this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744
  18   (2012).
  19         21.    In an action under the TCPA, a plaintiff must show only that the
  20   defendant “called a number assigned to a cellular telephone service using an
  21   automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
  22   857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
  23         22.    The Federal Communications Commission (“FCC”) is empowered to
  24   issue rules and regulations implementing the TCPA.             According to the FCC’s
  25   findings, calls in violation of the TCPA are prohibited because, as Congress found,
  26   automated or prerecorded telephone calls are a greater nuisance and invasion of
  27   privacy than live solicitation calls, and such calls can be costly and inconvenient. The
  28

                                                    4
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.188 Page 5 of 21



   1   FCC also recognized that wireless customers are charged for incoming calls whether
   2   they pay in advance or after the minutes are used.
   3         23.    In 2012, the FCC issued an order further restricting automated
   4   telemarketing calls, requiring “prior express written consent” for such calls. See In
   5   the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
   6   27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
   7         24.    To obtain express written consent for telemarketing calls, a defendant
   8   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff
   9   a “‘clear and conspicuous disclosure’ of the consequences of providing the requested
  10   consent….and [the plaintiff] having received this information, agrees unambiguously
  11   to receive such calls at a telephone number the [plaintiff] designates.” In re Rules &
  12   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
  13   1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
  14         25.    The TCPA regulations promulgated by the FCC define “telemarketing”
  15   as “the initiation of a telephone call or message for the purpose of encouraging the
  16   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
  17   64.1200(f)(12). In determining whether a communication constitutes telemarketing,
  18   a court must evaluate the ultimate purpose of the communication. See Golan v.
  19   Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
  20         26.    “Neither the TCPA nor its implementing regulations ‘require an explicit
  21   mention of a good, product, or service’ where the implication of an improper purpose
  22   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d
  23   913, 918 (9th Cir. 2012)).
  24         27.    “‘Telemarketing’ occurs when the context of a call indicates that it was
  25   initiated and transmitted to a person for the purpose of promoting property, goods, or
  26   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R.
  27   § 64.1200(f)(12));     In re Rules and Regulations Implementing the Telephone
  28

                                                    5
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.189 Page 6 of 21



   1   Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL
   2   21517853, at *49).
   3         28.    The FCC has explained that calls motivated in part by the intent to sell
   4   property, goods, or services are considered telemarketing under the TCPA. See In re
   5   Rules and Regulations Implementing the Telephone Consumer Protection Act of
   6   1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients
   7   are encouraged to purchase, rent, or invest in property, goods, or services during the
   8   call or in the future. Id.
   9         29.    In other words, offers “that are part of an overall marketing campaign to
  10   sell property, goods, or services constitute” telemarketing under the TCPA. See In
  11   re Rules and Regulations Implementing the Telephone Consumer Protection Act of
  12   1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
  13         30.    If a call is not deemed telemarketing, a defendant must nevertheless
  14   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter
  15   of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
  16   Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and
  17   non-advertising calls”).
  18         31.    Further, the FCC has issued rulings and clarified that consumers are
  19   entitled to the same consent-based protections for text messages as they are for calls
  20   to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952
  21   (9th Cir. 2009) (“The FCC has determined that a text message falls within the
  22   meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).
  23

  24

  25

  26

  27

  28

                                                 6
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.190 Page 7 of 21



   1                                              FACTS
   2             32.      Defendant PETA’s annual revenue – primarily derived from corporate
   3   contributions – was $50,871,312 in 2019.2
   4             33.      A key component of Defendant PETA’s revenue are its corporate
   5   partnerships, including its “PETA Business Friends” program, described by
   6   Defendant PETA as follows: “People for the Ethical Treatment of Animals (PETA)
   7   is the largest animal rights organization in the world, with more than 6.5 million
   8   members and supporters. As a PETA Business Friend, your brand can connect with
   9   our audience. In return for a one-time donation, PETA will provide year-round
  10   marketing benefits.”3
  11             34.      Defendant PETA’s “marketing benefits” include:
  12                    12 posts to the PETA Mall Twitter and Facebook* pages
  13
                        A listing in PETA’s Annual Review
  14

  15                    Opportunities to include items in gift bags distributed at
                         PETA events attended by influencers, celebrities, and our
  16                     supporters and donors4
  17
                 35.      The “marketing benefits” offered by Defendant PETA are more
  18
       specifically outlined below, and are tied to the amount contributed to Defendant
  19
       PETA:
  20

  21

  22

  23
       2
  24    https://www.peta.org/about-peta/learn-about-peta/financial-report/; (last accessed
       May 15, 2020).
  25
       3
  26     https://www.peta.org/donate/ways-to-support-peta/peta-business-friends-about/;
       (last accessed May 15, 2020) (emphasis original).
  27
       4
  28       Id.

                                                      7
                                   FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.191 Page 8 of 21



   1                 Silver ($500)
   2
                    Company name listed on PETABusinessFriends.com
   3                Five PETA Prime E-News features
   4                Two listings in PETA’s shopping guide e-news
   5
                     Gold ($1,000)—our most popular package!
   6
                    Name and logo listed on PETABusinessFriends.com
   7                10 PETA Prime E-News features
   8                Five features in PETA’s shopping guide e-news
                    One listing in PETA’s holiday shopping guide e-news
   9                2,000 company fliers or coupons distributed with PETA
  10                 Shop fulfillment orders (when people make purchases
                     from our online merchandise store)
  11

  12                 Platinum ($2,500)
  13
                    Company name and logo listed on
  14                 PETABusinessFriends.com
                    Placement on the homepage of the PETA Mall website
  15
                    15 PETA Prime E-News features
  16                Eight spotlight features in PETA’s shopping guide e-
                     news
  17
                    Two listings in PETA’s holiday shopping guide e-news
  18                4,000 company fliers or coupons distributed with PETA
                     Shop fulfillment orders (when people make purchases
  19
                     from our online merchandise store)
  20                2,000 coupons distributed via enclosure in PETA’s new-
                     member welcome kits*
  21

  22                 Diamond ($5,000)
  23
                    Consideration for event sponsorship**
  24                A customized package that meets your needs5
  25

  26

  27

  28
       5
           Id.
                                                8
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.192 Page 9 of 21



   1         36.   Upon information and belief, prior to the transmission of the text
   2   messages at issue, Defendants entered into a corporate partnership agreement and/or
   3   arrangement pursuant to which Defendant PETA agreed to promote and provide
   4   marketing benefits to Defendant Beyond Meat in exchange for monetary
   5   contributions from Defendant Beyond Meat.
   6         37.   Specifically, commencing on or about December 2013, Defendant
   7   PETA began to promote Defendant Beyond Meat’s products, including naming
   8   Defendant Beyond Meat “PETA’s Company of the Year!” and encouraging
   9   consumers to purchase Defendant Beyond Meat’s products: “If you haven’t tried it
  10   yet, now’s your chance! In honor of the award, the compassionate company is
  11   offering a coupon for free Beyond Meat strips. This offer is available until
  12   December 25, so get yours today!”6
  13         38.   For the past seven years, Defendant PETA has consistently promoted
  14   Defendant Beyond Meat’s products through various channels including social media,
  15   the Internet, events, and mobile advertising, with one of the most recent
  16   advertisements, for example, attempting to convince consumers that “Beyond Meat’s
  17   New Vegan Sausage Is the ‘Missing Link’ in Your Diet.”7
  18         39.   The following is an example of Defendant PETA’s marketing of
  19   Defendant Beyond Meat’s products on Defendant PETA’s Instagram account:
  20

  21

  22

  23

  24

  25   6
      https://www.peta.org/blog/beyond-meat-company-2013/; (last accessed May 15,
  26 2020) (emphasis original).

  27   7
      https://www.peta.org/living/food/vegan-sausage-beyond-meat-new-product/; (last
  28 accessed May 15, 2020).

                                                9
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.193 Page 10 of 21



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            10
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.194 Page 11 of 21



   1         40.    Most recently, “PETA campus reps teamed up with innovative vegan
   2   food company Beyond Meat for an event titled ‘Taste the Future’. In collaboration
   3   with university caterers, students at eight universities across the UK handed out plant-
   4   based Beyond Burgers to encourage passers-by to try an eco-friendly, animal-free
   5   meal.”8
   6         41.    In addition to providing marketing and promotional benefits, Defendant
   7   PETA has been instrumental in securing restaurant chain partnerships for Defendant
   8   Beyond Meat. In a recent financial statement, Defendant PETA noted one example
   9   of its lobbying efforts: “Following talks and urging from PETA…Carl’s Jr. and Del
  10   Taco added Beyond Meat products to their menus nationwide…”9
  11         42.    In addition to Carl’s Jr. and Del Taco, Defendant PETA has lobbied and
  12   secured product placement for Defendant Beyond Meat at Subway, Uno Pizzeria, and
  13   Dunkin Donuts, to name just a few.
  14         43.    Pursuant to its partnership with Defendant Beyond Meat, Defendant
  15   PETA, on or about January 17, 2020, sent the following marketing text messages to
  16   Plaintiff’s cellular telephone number ending in 9991 (“9991 Number”):
  17

  18

  19

  20

  21

  22

  23

  24

  25   8
       https://www.tuco.ac.uk/insight/news-opinion/peta-teams-beyond-meat-invite-
  26 students-taste-future; (last accessed May 15, 2020).

  27   9
      https://www.peta.org/wp-content/uploads/2020/03/PETA-FY19-Audited-
  28 Financial-Statements.pdf; (last accessed May 15, 2020).

                                                  11
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.195 Page 12 of 21



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11         44.   Upon information and belief, it was the intention of Defendants to act
  12   jointly and cooperatively in the promotion and marketing of Defendant Beyond
  13   Meat’s products through the transmission of the above text messages.
  14         45.   Upon information and belief, Defendant PETA’s role was to provide
  15   marketing services for Defendant Beyond Meat, which included the text messages
  16   received by Plaintiff and Class Members.
  17         46.   Upon information and belief, the subject text messages were sent for the
  18   benefit of Defendants, i.e., to promote Defendant Beyond Meat’s products from
  19   which Defendant Beyond Meat earns a profit that it then contributes back to
  20   Defendant PETA.
  21         47.   Upon information and belief, Defendant Beyond Meat was aware and
  22   understood that Defendant PETA’s marketing benefits for Defendant Beyond Meat’s
  23   products would include the transmission of the text messages.
  24         48.   Upon information and belief, Defendant PETA’s acts complained of
  25   herein were known, consented to, and/or ratified by Defendant Beyond Meat.
  26   Further, Defendant Beyond Meat knowingly received and retained monetary benefit
  27   from Defendant PETA’s unlawful telemarketing practices alleged herein.
  28         49.   Plaintiff is the subscriber and/or sole used of the 9991 number.
                                                  12
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.196 Page 13 of 21



   1         50.     The text messages received by Plaintiff originated from a telephone
   2   number which is owned and/or operated by or on behalf of Defendant PETA.
   3         51.     The purpose of the subject text messages was to market Defendant
   4   Beyond Meat’s goods, as is plainly evident from the content of the messages.
   5         52.     Upon information and belief, Defendant PETA caused similar text
   6   messages to be placed to individuals residing within this judicial district and
   7   nationally.
   8         53.     At no point in time did Plaintiff provide Defendants with express written
   9   consent to be contacted by Defendants with automated advertising text messages.
  10         54.     Indeed, Plaintiff previously provided express consent (not express
  11   written consent) to Defendant PETA for purposes of receiving informational non-
  12   advertising text messages. Prior to transmitting the subject text messages, Defendant
  13   PETA failed to secure express written consent and exceeded the scope of the prior
  14   express consent provided by Plaintiff.
  15         55.     While Defendant PETA, as a non-profit organization, would typically
  16   not be subject to the FCC’s express written consent rule, it is in this case because it
  17   was acting as a conduit for Defendant Beyond Meat, a for profit corporation, and
  18   because it was engaged in marketing Defendant Beyond Meat’s products.
  19         56.     The generic nature of the subject text messages demonstrates that
  20   Defendant PETA utilized an ATDS in transmitting the messages.
  21         57.     In fact, on its own website, Defendant PETA admits to utilizing an
  22   “Automatic Telephone Dialing System (ATDS)” when transmitting text messages.10
  23         58.     The number (738-22) utilized to transmit the above text messages to
  24   Plaintiff is known as a “short-code.”        Short-codes are short digit sequences,
  25   significantly shorter than telephone numbers, that are used to address messages in the
  26

  27
       10
  28     See https://www.peta.org/about-peta/learn-about-peta/website-policies/texting-
       terms-and-conditions/; (last accessed May 15, 2020).
                                                  13
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.197 Page 14 of 21



   1   Multimedia Messaging System and short message service systems of mobile network
   2   operators.
   3         59.     Short codes cannot be used to transmit text messages from a traditional
   4   or cellular telephone. Only computer systems can transmit text messages using a
   5   short-code.
   6         60.     To send the text message, Defendant PETA used a messaging platform
   7   (the “Platform”) that permitted Defendants to transmit thousands of automated text
   8   messages without any human involvement.
   9         61.     Upon information and belief, the Platform has the capacity to store
  10   telephone numbers.
  11         62.     Upon information and belief, the Platform has the capacity to generate
  12   sequential numbers.
  13         63.     Upon information and belief, the Platform has the capacity to dial
  14   numbers in sequential order.
  15         64.     Upon information and belief, the Platform has the capacity to dial
  16   numbers from a list of numbers.
  17         65.     Upon information and belief, the Platform has the capacity to dial
  18   numbers without human intervention.
  19         66.     Upon information and belief, the Platform has the capacity to schedule
  20   the time and date for future transmission of text messages, which occurs without any
  21   human involvement.
  22         67.     Upon information and belief, the Platform has an auto-reply function
  23   that allows the Platform to transmit automated text message replies without any
  24   human intervention.
  25         68.     Upon information and belief, to transmit the messages at issue, the
  26   Platform automatically executed the following steps:
  27                    a. The Platform retrieved each telephone number from a list of
  28                       numbers in the sequential order the numbers were listed;
                                                 14
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.198 Page 15 of 21



   1                   b. The Platform then generated each number in the sequential order
   2                       listed and combined each number with the content of Defendant’s
   3                       message to create “packets” consisting of one telephone number
   4                       and the message content;
   5                   c. Each packet was then transmitted in the sequential order listed to
   6                       an SMS aggregator, which acts an intermediary between the
   7                       Platform, mobile carriers (e.g. AT&T), and consumers.
   8                   d. Upon receipt of each packet, the SMS aggregator transmitted each
   9                       packet – automatically and with no human intervention – to the
  10                       respective mobile carrier for the telephone number, again in the
  11                       sequential order listed by Defendant. Each mobile carrier then
  12                       sent the message to its customer’s mobile telephone.
  13         69.    The above execution these instructions occurred seamlessly, with no
  14   human intervention, and almost instantaneously. Indeed, upon information and
  15   belief, the Platform is capable of transmitting thousands of text messages following
  16   the above steps in minutes, if not less.
  17         70.    The following graphic summarizes the above steps and demonstrates
  18   that the dialing of the text messages at issue was done by the Platform automatically
  19   and without any human intervention:
  20

  21

  22

  23

  24

  25
             71.    Defendants’ unsolicited text messages caused Plaintiff actual harm,
  26
       including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
  27

  28

                                                  15
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.199 Page 16 of 21



   1   trespass, and conversion. Defendants’ text messages also inconvenienced Plaintiff
   2   and caused disruption to his daily life.
   3                                 CLASS ALLEGATIONS
   4         PROPOSED CLASS
   5         72.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
   6   on behalf of himself and all others similarly situated.
   7         73.    Plaintiff brings this case on behalf of the below defined Class:
   8                All persons within the United States who, within the
   9                four years prior to the filing of this Complaint, were
                    sent a text message using the same type of equipment
  10                used to text message Plaintiff, promoting Defendant
  11                Beyond Meat’s goods, from Defendants or anyone on
                    Defendants’ behalf, to said person’s cellular telephone
  12                number.
  13         74.     Defendants and their employees or agents are excluded from the Class.

  14   Plaintiff does not know the number of members in the Class but believes the Class

  15   members number in the several thousands, if not more.

  16

  17         NUMEROSITY

  18         75.    Upon information and belief, Defendants have placed calls to telephone

  19   numbers belonging to thousands of consumers throughout the United States without

  20   their prior express consent. The members of the Class, therefore, are believed to be
  21   so numerous that joinder of all members is impracticable.
  22         76.    The exact number and identities of the Class members are unknown at
  23   this time and can be ascertained only through discovery. Identification of the Class
  24   members is a matter capable of ministerial determination from Defendants’ call
  25   records.
  26

  27

  28

                                                  16
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.200 Page 17 of 21



   1         COMMON QUESTIONS OF LAW AND FACT
   2         77.    There are numerous questions of law and fact common to the Class
   3   which predominate over any questions affecting only individual members of the
   4   Class. Among the questions of law and fact common to the Class are:
   5                    (1) Whether Defendants made non-emergency calls to Plaintiff and
   6                        the class members’ cellular telephones using an ATDS;
   7                    (2) Whether Defendants can meet their burden of showing that they
   8                        obtained prior express written consent to make such calls;
   9                    (3) Whether Defendants’ conduct was knowing and willful;
  10                    (4) Whether Defendants are liable for damages, and the amount of
  11                        such damages; and
  12                    (5) Whether Defendants should be enjoined from such conduct in the
  13                        future.
  14         78.    The common questions in this case are capable of having common
  15   answers. If Plaintiff’s claims that Defendants routinely transmit text messages to
  16   telephone numbers assigned to cellular telephone services are accurate, Plaintiff and
  17   the Class members will have identical claims capable of being efficiently adjudicated
  18   and administered in this case.
  19         TYPICALITY
  20         79.    Plaintiff’s claims are typical of the claims of the Class members, as
  21   they are all based on the same factual and legal theories.
  22         PROTECTING THE INTERESTS OF THE CLASS MEMBERS
  23         80.    Plaintiff is a representative who will fully and adequately assert and
  24   protect the interests of the Class and has retained competent counsel. Accordingly,
  25   Plaintiff is an adequate representative and will fairly and adequately protect the
  26   interests of the Class.
  27

  28

                                                  17
                                 FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.201 Page 18 of 21



   1         SUPERIORITY
   2         81.    A class action is superior to all other available methods for the fair and
   3   efficient adjudication of this lawsuit, because individual litigation of the claims of all
   4   members of the Class is economically unfeasible and procedurally impracticable.
   5   While the aggregate damages sustained by the Class are in the millions of dollars, the
   6   individual damages incurred by each member of the Class resulting from Defendant’s
   7   wrongful conduct are too small to warrant the expense of individual lawsuits. The
   8   likelihood of individual Class members prosecuting their own separate claims is
   9   remote, and, even if every member of the Class could afford individual litigation, the
  10   court system would be unduly burdened by individual litigation of such cases.
  11         82.    The prosecution of separate actions by members of the Class would
  12   create a risk of establishing inconsistent rulings and/or incompatible standards of
  13   conduct for Defendant.      For example, one court might enjoin Defendant from
  14   performing the challenged acts, whereas another may not. Additionally, individual
  15   actions may be dispositive of the interests of the Class, although certain class
  16   members are not parties to such actions.
  17                                       COUNT ONE
  18                          Violation of the TCPA, 47 U.S.C. § 227
                               (On behalf of Plaintiff and the Class)
  19         83.    Plaintiff repeats and realleges the allegations in paragraphs 1 through 82
  20   of this Complaint and incorporates them by reference herein.
  21         84.    It is a violation of the TCPA to make “any call (other than a call made
  22   for emergency purposes or made with the prior express consent of the called party)
  23   using any automatic telephone dialing system … to any telephone number assigned
  24   to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
  25         85.    The TCPA defines an “automatic telephone dialing system” (hereinafter
  26   “ATDS”) as “equipment which has the capacity – (A) to store or produce telephone
  27   numbers to be called, using a random or sequential number generator; and (B) to dial
  28   such numbers.” Id. at § 227(a)(1).
                                                   18
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.202 Page 19 of 21



   1         86.    Defendant PETA – or third parties directed by Defendant PETA – used
   2   equipment having the capacity to store telephone numbers, using a random or
   3   sequential generator, and to dial such numbers and/or to dial numbers from a list
   4   automatically, without human intervention, to make non-emergency telephone calls
   5   to the cellular telephones of Plaintiff and the other members of the Class.
   6         87.    These calls were made without regard to whether Defendants had first
   7   obtained express written consent from the called party to make such calls. In fact,
   8   Defendants did not have prior express written consent to call the cell phones of
   9   Plaintiff and the other members of the putative Class when its calls were made.
  10         88.    Defendant Beyond Meat is vicariously liable and/or liable as a joint
  11   venturer for Defendant PETA’s conduct. See Klein v. Just Energy Grp., Inc., Civil
  12   Action No. 14-1050, 2016 U.S. Dist. LEXIS 84447, at *27 (W.D. Pa. June 29, 2016)
  13   (citing Campbell-Ewald Co. v. Gomez, 136 S.Ct. 663, 674 (2016) (“The United States
  14   Supreme Court in Campbell-Ewald Co. v. Gomez held that a party may be liable
  15   under the TCPA in accordance with tort-related vicarious liability rules.”)); In the
  16   Matter of the Joint Petition Filed by Dish Network, LLC, the United States of Am., &
  17   the States of California, Illinois, N. Carolina, & Ohio for Declaratory Ruling
  18   Concerning the Tel. Consumer Prot. Act (TCPA) Rules, 28 F.C.C.R. 6574, 6588
  19   (2013); Cellco P'ship v. Plaza Resorts Inc., No. 12-81238-CIV, 2013 WL 5436553,
  20   at *6 (S.D. Fla. Sept. 27, 2013); Keim v. ADF Midatlantic, Ltd. Liab. Co., No. 12-
  21   80577-CIV, 2015 U.S. Dist. LEXIS 159070 (S.D. Fla. Nov. 9, 2015) (denying motion
  22   to dismiss TCPA complaint, and holding that plaintiff sufficiently alleged a theory of
  23   joint venture); Mey v. Honeywell Int'l, Inc., Civil Action No. 2:12-1721, 2013 U.S.
  24   Dist. LEXIS 45265 (S.D. W. Va. Mar. 29, 2013) (same); Newbold v. State Farm Mut.
  25   Auto. Ins. Co., No. 13 C 9131, 2015 U.S. Dist. LEXIS 194101 (N.D. Ill. Jan. 23,
  26   2015) (denying motion to dismiss TCPA claim and holding that “[t]o the extent that
  27   partners or joint venturers are pursuing the objectives of their mutual enterprise, they
  28   can be deemed agents of that enterprise.”).
                                                  19
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.203 Page 20 of 21



   1         89.    Thus, Defendants violated § 227(b)(1)(A)(iii) of the TCPA by using an
   2   automatic telephone dialing system to make non-emergency telephone calls to the
   3   cell phones of Plaintiff and the other members of the putative Class without their
   4   prior express consent.
   5         90.    As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the
   6   TCPA, Plaintiff and the other members of the putative Class were harmed and are
   7   each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
   8   the class are also entitled to an injunction against future calls.
   9
                                      PRAYER FOR RELIEF
  10
             WHEREFORE, Plaintiff Nazrin Massaro, on behalf of herself and the Class,
  11
       prays for the following relief:
  12
             1.     An order certifying the Class as defined above;
  13
             2.     An award of actual and statutory damages, where appropriate;
  14
             3.     Punitive or treble damages according to statute or where otherwise
  15
                    appropriate;
  16
             4.     An injunction requiring Defendants to cease all wireless spam
  17
             activities;
  18
             5.     An award of reasonable attorneys’ fees and costs; and
  19
             6.     Such further and other relief the Court deems reasonable and just.
  20
                                          JURY DEMAND
  21
             Plaintiff hereby requests trial by jury of all claims that can be so tried.
  22

  23

  24

  25

  26

  27

  28

                                                   20
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 27 Filed 05/15/20 PageID.204 Page 21 of 21



   1
       Date: May 15, 2020
   2

   3                                              Respectfully submitted,

   4                                              HIRALDO P.A.
   5
                                           By: /s/ Manuel S. Hiraldo
   6                                           Manuel S. Hiraldo, Esq.
                                               (pro hac vice)
   7                                           401 E. Las Olas Boulevard
                                               Suite 1400
   8                                           Ft. Lauderdale, Florida 33301
                                               mhiraldo@hiraldolaw.com
   9                                           (t) 954.400.4713
  10
                                                  NICHOLAS & TOMASEVIC, LLP
  11                                              Craig M. Nicholas (SBN 178444)
  12                                              Alex M. Tomasevic (SBN 245598)
                                                  225 Broadway, 19th Floor
  13                                              San Diego, California 92101
  14                                              Telephone: (619) 325-0492
                                                  Facsimile: (619) 325-0496
  15                                              Email: cnicholas@nicholaslaw.org
  16                                              Email: atomasevic@nicholaslaw.org
  17                                              Counsel for Plaintiff
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                             21
                            FIRST AMENDED CLASS ACTION COMPLAINT
